Title: To George Washington from William Brown, 29 May 1780
From: Brown, William
To: Washington, George



Sir
Baskenridge [N.J.] May 29th 1780

I beg leave to send enclosed the general return of the Sick and Wounded in the hospitals for the month of April—it should have been made earlier, but that I was in hopes by waiting a week after my arrival

in Camp from Virginia, I should be able to collect a larger number of the returns from the more distant hospitals, so as to render the general return more complete.
While in Virginia I had the honour of your Excellency’s orders respecting the Sick at Petersburg; and, in order to make the necessary enquiries respecting them, & arrangements for their releif, immediately waited on General Muhlenberg at Fredericksburg—The troops & Sick at that post had both sufferred considerably the preceding winter—they had lived in tents pitched in an open field during the whole of that severe season, & were not very well furnished with cloathing—the troops however were now gone, and there remained by what accounts the General had received, about twenty or thirty Sick, whose situation was none of the best in other respects, as well as thro’ the natural unhealthiness of the place—Upon the whole, we concluded it would be best to have them immediately moved to Rocky-ridge, a healthy situation, capable of affording good accommodation, & opposite to Richmond, which also the General had determined to make his principal place of rendevous on the communication to the Southward—to effect this, Col. Davis (as your Excellency advised) was sent down as Superintendant of the Sick; and I wrote to Dr William Rickman, who holds a Commission of some kind or other for providing hospitals and taking care of the Sick &c. of the Continental Army in Virginia, tho’, I beleive, independent of the General Hospital establishment made for the army at large; in which letter, in conformity to your Excellency’s intentions, & cloathed with General Muhlenberg’s immediate authority, I advised him to keep up one general hospital at Rocky-ridge only, & that well provided, for the reception of all the Continental Sick in Virginia that could conveniently be conveyed to it, either from parties on the march or otherwise, and where of necessity any Sick must be left on the road to trust them to the care of private persons with proper certificates from the Officers leaving them there for the payment of reasonable charges on their account. This mode I recommended as more regular & likely to answer the end intended, than the enormously expensive one heretofore used of establishing hospitals at almost every trifling post in the State, with all the apparatus of officers attendants, &c. & even houses occupied, & kept empty, where perhaps there would not be occasion to receive a single Patient in the course of a year.
I did not stay in Virginia long enough to see whether Dr Rickman would adopt the method I proposed, or deviate from the one before in use, but tis probable he may; and if so the Sick will probably be taken care of, & much expence saved, for the stationary officers above described, with nothing to do, have considered themselves as Sinecures to all intents & purposes; while they have enjoyed every emolument of

office & been furnished at their own homes with much more certain and regular supplies of forage & rations than any officer doing duty in or about Camp. I have the honour to be, with the highest respect Your Excellency’s most obedt hble Servant

W. Brown

